UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4323


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES W. NAUMANN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:13-cr-00829-TLW-1)


Submitted:   October 29, 2014             Decided:   November 10, 2014


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Research and Writing Specialist, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Columbia, South Carolina, for
Appellant.   William N. Nettles, United States Attorney, Jamie
Lea Nabors Schoen, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles      W.     Naumann     pled      guilty,      without       a   plea

agreement,        to   failure       to   register     under      the   Sex      Offender

Registration and Notification Act, in violation of 18 U.S.C.

§ 2250(a)     (2012).          The    district      court      sentenced      him     to   a

Guidelines term of imprisonment of thirty-five months and an

above-Guidelines term of supervised release of fifteen years.

Naumann appeals, claiming that his sentence is procedurally and

substantively unreasonable.               We affirm.

             In    reviewing      a   district      court’s      sentence,       we   first

determine whether “the district court committed [a] significant

procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range, . . . failing to consider the

[18   U.S.C.]      § 3553(a)     [(2012)]        factors,      selecting     a    sentence

based   on   clearly      erroneous        facts,    or       failing   to    adequately

explain the chosen sentence.”                Gall v. United States, 552 U.S.
38, 51 (2007).         If there is no significant procedural error, the

court must then review the sentence imposed, “whether inside,

just outside, or significantly outside the Guidelines range[,]”

for substantive         reasonableness        “under      a    deferential       abuse-of-

discretion standard.”            Id. at 41.       Substantive reasonableness is

determined by considering “the totality of the circumstances,

including the extent of any variance from the Guidelines range.”

Id. at 51.        The court “must give due deference to the district

                                             2
court’s decision that the § 3553(a) factors, on a whole, justify

the extent of the variance,” and the fact that we might have

imposed     a   different       sentence        “is     insufficient         to     justify

reversal of the district court.”                Id.

            Naumann      argues     that        the    district       court       erred    by

failing    to   address    the    § 3553(a)       factors       when    it    denied      his

request for a downward variance.                  We conclude that the record

belies    his   claim,    and     the    court        did    adequately      address      the

sentencing factors.

            Next,       Naumann     asserts           that     the     district       court

improperly relied on erroneous factual findings to impose an

above-Guidelines term of supervised release.                         A court’s factual

findings at sentencing must be supported by the preponderance of

the evidence and will be reversed only for clear error.                              United

States v. Grubbs, 585 F.3d 793, 798-99, 803 (4th Cir. 2009).

First, Naumann argues that the district court erroneously relied

on a disputed Facebook post without finding it reliable.                                  Any

perceived error in this regard is harmless, however, because the

district court did not rely the Facebook post when delivering

Naumann’s sentence.        See United States v. Juarez-Gomez, 750 F.3d
379,      379    (4th      Cir.         2014)     (In         reviewing       sentencing

determinations, we “must reverse if we find error, unless we can

conclude that the error was harmless.”).



                                           3
            Naumann      also        argues      that    the        district   court

erroneously found that he previously failed to register as a sex

offender.          Although        the    district   court     did     misspeak   by

referencing Naumann’s past failures to register, in view of the

entirety of the court’s discussion, we conclude that the court

was alluding to part of the conduct underlying the offense of

conviction.

            Naumann further asserts that the district court erred

by failing to explain why it imposed certain special conditions

of supervision.        While the need to explain the chosen sentence

includes any special conditions of supervised release, United

States v. Armel, 585 F.3d 182, 186 (4th Cir. 2009), here the

sentencing transcript reveals that the district court adequately

explained    its     reasons.            Accordingly,   Naumann’s      sentence   is

procedurally reasonable.

            Naumann also claims that the length of his term of

supervised release is substantively unreasonable, alleging that

the district court based its decision to vary upward solely on

other cases and not on an individualized assessment of his case.

This assertion is contradicted by the record, which shows that,

while the district court relied on precedent in determining its

authority     to    vary,     it    properly     conducted     an    individualized

assessment before selecting a variance sentence.



                                             4
              Naumann next argues that the district court improperly

relied    upon        the      severity        of    his    offense       and       the     need   for

punishment under 18 U.S.C. § 3553(a)(2)(A), in violation of 18

U.S.C. § 3583(c) (2012).                   Having reviewed the statements cited

by Naumann, we conclude that the district court mentioned the

severity      of      the      offense     solely         with     respect      to     its      proper

consideration          of      deterrence           and    protection          of    the     public.

Although      the      district         court’s         written      statement         of    reasons

supporting the variance briefly cites § 3553(a)(2)(A) as one of

the    factors        considered          by    the       district       court,      the     court’s

statements       at      the      sentencing        hearing       make    it    clear       that   the

district      court         did     not     improperly            consider      the       need     for

punishment in imposing a variance term of supervised release.

              Finally,         Naumann         argues      that    the    supervised         release

requirements of mental health treatment and polygraph testing

are substantively unreasonable.                         Because Naumann did not object

to    these   conditions           at   sentencing,          we     review      them      for    plain

error.     United States v. Massenburg, 564 F.3d 337, 342 (4th Cir.

2009); see Henderson v. United States, 133 S. Ct. 1121, 1126-27

(2013) (discussing plain error standard).                                 The district court

stated    that      it      was    imposing         the    mental    health         treatment      and

polygraph requirements so that experts could determine whether

Naumann needed sex offender treatment.                            This court has held that

a twelve-year-old sex offense against a minor does not, standing

                                                    5
alone,    justify     special       conditions     related    to     sex   offenders.

United States v. Worley, 685 F.3d 404, 409 (4th Cir. 2012); see

also United States v. Morales-Cruz, 712 F.3d 71, 74 (1st Cir.

2013) (distinguishing cases involving recent sex offenses from

cases where sex offenses were more remote).                       In this case, the

sex offense was less than five years old, and the district court

did    not   impose     sex     offender      conditions     but    took   the     more

measured     approach     of    having       Naumann     monitored    to   determine

whether sex offender treatment is necessary.                         Therefore, any

error in the district court’s imposition of these requirements

was not plain.

             Accordingly, we hold that the sentence imposed by the

district court is procedurally and substantively reasonable, and

we affirm the judgment of the district court.                      We dispense with

oral     argument     because       the    facts   and    legal    contentions     are

adequately    presented        in    the    materials    before     this   court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                             6